DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-25 and 27-30, and 33-43 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlos Duarte Guevara, Reg. No. 80,559, on March 10, 2022.
38. (Currently Amended) A mobile device, the mobile device comprising: 
an input device for capturing inputs; 
a sensor for capturing movement characteristic measurements; 
one or more memory devices storing instructions; and 
one or more processors configured to execute instructions to: 
determine the mobile device is still when an average of the characteristic measurements is below a movement threshold; and 
in response to determining the mobile device is still: 
determine whether at least one image captured by a camera of the mobile device includes an object by retrieving an 
in response to determining the at least one image includes the object, provide an input to a machine learning model at a first rate; 

determine, based on the first and second confidence scores, an aggregated confidence score, the aggregated-7-U.S. Application No. 15/913,151 Attorney Docket No.: 05793.3681-01000confidence score being a weighted average of the first and second confidence scores weighted by a factor according to the predetermined object type; and 
adjust the first rate to a second rate when the aggregated confidence score is less than a predetermined confidence threshold, the second rate being lower than the first rate, the predetermined confidence threshold being inversely proportional to a battery level.  

39. (Currently Amended) A computer-implemented method comprising: 
receiving, via a camera of a mobile device, a plurality of images; 
receiving, via an accelerometer of a mobile device, a plurality of acceleration measurements; 
determining the mobile device is still when an average of the acceleration measurements is below a movement threshold, the movement threshold being inversely proportional to a battery level of the mobile device; and
in response to determining the mobile device is still: 
determining whether at least one image captured by the camera includes an object by retrieving an 
in response to determining the at least one image includes the object, providing an input to a machine learning model at a first rate; 

determining, based, at least in part, on the first and second confidence scores, an aggregated confidence score, the aggregated confidence score being a weighted average of the first and second confidence scores weighted by a factor according to the predetermined object type; and 
adjusting the first rate to a second rate when the aggregated confidence score is less than a predetermined confidence threshold, the second rate being lower than the first rate, the predetermined confidence threshold being inversely proportional to the battery level.

Allowable Subject Matter
Claims 21-25 and 27-30, and 33-43 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of the independent claims as amended:
determining whether at least one image captured by the camera includes an object by retrieving an outline for the object from a database and comparing the outline with the at least one image; …
receiving, from the machine learning model, a first confidence score and a second confidence score, the first confidence score indicating a first probability-8-U.S. Application No. 15/913,151 that the object matches a predetermined object type, the second confidence score indicating a second probability that the object matches the predetermined object type, the first confidence score being different from the second confidence score; … [and]
adjusting the first rate to a second rate when the aggregated confidence score is less than a predetermined confidence threshold, the second rate being lower than the first rate, the predetermined confidence threshold being inversely proportional to the battery level.

The closest prior art of record to the first and second of the above limitations is Chafni, discussed in the last Office Action, which discloses a machine learning system for performing facial recognition by comparing faces to a database of facial identification records and measures a confidence regarding the facial recognition performed.  However, Chafni does not appear to disclose explicitly that the records are of 
The closest prior art of record to the last of the above limitations is Lee, which discusses in general the adjustment of settings that change the amount of object information extracted from image data in response to detecting a threshold condition, which may be related to the battery life of the device.  However, Lee does not appear to disclose explicitly that a confidence threshold associated with recognizing the objects is inversely proportional to the battery life of the device.
None of the other prior art of record appears to disclose explicitly at least the above combination of limitations of the independent claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125